Citation Nr: 0322725	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals, right wrist fracture. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1975.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In addition to the foregoing, the record includes a July 2001 
statement from the veteran that discusses his multiple 
sclerosis, among other matters.  The intent of the veteran's 
statement is unclear, and this is referred to the RO for 
actions deemed appropriate for clarification.  


REMAND

The veteran claims that he is entitled to an increased 
evaluation for his right wrist disability.  Additional 
development is necessary before the Board can decide this 
claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)).  In 
part, the VCAA eliminated the well-grounded claim 
requirement, expanded VA's duty to notify an appellant and 
his representative of the evidence needed to substantiate a 
claim, and enhanced VA's duty to assist an appellant in 
obtaining and developing that evidence.  Since then, the 
Court of Appeals for Veterans Claims has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

In the context of the issue on appeal, the RO has not yet 
informed the veteran of the change in the law, provided him 
notice of the applicable provisions of the VCAA, informed him 
of what evidence is needed to support his claim and what 
evidence VA will develop, or developed his claim pursuant to 
that law.  

In addition, during a videoconference hearing held before the 
undersigned in April 2003, the veteran testified that he 
received treatment for his right wrist at the VA Medical 
Center in St. Louis, approximately every six months.  He also 
testified that he could not recall the last time he visited 
that facility for treatment.  Inasmuch as four months have 
passed since the veteran testified, on Remand, the RO should 
contact the veteran and clarify whether he has received 
treatment for his right wrist since July 2002, the date of 
the most recent treatment records in the claims file.  

Further, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  
In this case, the RO has not yet developed the medical 
evidence to the extent necessary to decide equitably the 
veteran's claim.  In November 2001, the RO afforded the 
veteran a VA general medical examination, during which an 
examiner evaluated the veteran's right wrist, but the report 
of that examination is inadequate for rating purposes.  
During the examination and the veteran's April 2003 hearing, 
the veteran described flare-ups of right wrist pain, which 
caused him greater functional limitation.  During the 
November 2001 examination, however, the examiner did not 
address the effect of these flare-ups on the veteran's 
ability to function with regard to his right wrist.  Pursuant 
to DeLuca v. Brown, 8 Vet. App. 202 (1995), on Remand, the RO 
should afford the veteran another VA examination, during 
which an examiner can discuss this matter.   


This case is REMANDED for the following development:

1.  All notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) should be complied with and satisfied, 
to include notifying the veteran of the applicable 
provisions of VCAA and of the evidence needed to 
support his claim, and indicating which evidence VA 
will develop and which evidence the veteran must 
furnish.  

2.  The veteran should be contacted and asked to 
advise whether he has received treatment for his 
right wrist since June 2002.  If the veteran 
responds in the affirmative, attempts should be 
made to  obtain and associate with the claims file 
all records of that treatment.  

3.  Once any additional records are obtained 
pursuant to the aforementioned instructions, the 
veteran should be afforded a VA examination of his 
right wrist.  The purpose of this examination is to 
determine the severity of the veteran's right wrist 
disability.  The claims file should be forwarded to 
the examiner for his/her review, and that person 
should indicate in any report provided that this 
review was accomplished.  Following a thorough 
evaluation, during which all indicated tests are 
performed, the examiner should record all current 
complaints, pertinent clinical findings and 
diagnoses, and describe in detail the extent of any 
functional loss caused by the veteran's right wrist 
disability.  The examiner should consider loss due 
to reduced or excessive excursion, decreased 
strength, speed, endurance, etc.  The examiner 
should comment on the extent to which the veteran 
has functional loss during flare-ups due to 
weakened movement, excess fatigability, 
incoordination, or pain on use, and indicate 
whether any reported pain is supported by adequate 
pathology and evidenced by visible behavior.  The 
examiner should describe the functional loss in 
terms of additional loss of motion beyond that 
which is observed clinically.  He/she should 
provide detailed rationale, with specific 
references to the record, for any opinion provided.  

4.  Once the foregoing development is completed, 
the veteran's claim should be re-adjudicated.  If 
the benefit sought on appeal remains denied, the 
veteran and his representative should be provided a 
supplemental statement of the case, which cites the 
relevant law and regulations governing this appeal, 
including the provisions governing VA's duties to 
notify and assist.  An opportunity to respond 
thereto should be provided before the case is 
returned to the Board for further appellate review.  

The purposes of this REMAND are to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this appeal.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with this appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03. 



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


